Shippen, C. J.
However libellous the publication complained of may be, we have no cognizance of it in this summary mode, unless it be a contempt of the court. 2 Atky. 469. But we are unanimously* of opinion, that in point of law it is such a contempt, and readily concur with Lord Hardwicice, that “ there “ cannot be any thing of greater consequence than to keep the “streams of justice clear and pure, that parties may proceed “with safety, both to themselves and their characters.” Ib. 471. If the minds of the public can be prejudiced by such improper publications, before a cause is heard, justice cannot be administered. The defendant has set at nought the advice we gave him when we ordered the attachment. He has made no atonement whatever to the person whom he has so deeply injured, and he can only blame himself for the consequences.
The judgment of the court is, that the defendant pay a fine of 50 dollars to the commonwealth, and be imprisoned in the debtor’s apartment for the space of 30 days; and afterwards, until the fine and costs are paid.

Present also Brackenridge, Justice.